MEMORANDUM OPINION
{¶ 1} On April 21, 2006, appellant, Joseph P. Phipps, filed a notice of appeal from an April 7, 2006 judgment of the Portage County Municipal Court, Kent Division. In that judgment, appellant entered a plea of no contest and was found guilty of OVI, in violation of R.C. 4511.19(A)(1). However, the appealed judgment does not include the sentence imposed upon appellant for this violation. It fact, the judgment indicates that execution of appellant's sentence was stayed pending appeal. It appears that the trial court has not yet sentenced appellant and has stayed that particular phase of the proceeding.
 {¶ 2} The Supreme Court of Ohio has stated that "in a criminal case there must be a sentence which constitutes a judgment or a final order which amounts `to a disposition of the cause' before there is a basis for appeal." State v.Chamberlain (1964), 177 Ohio St. 104, 106-107. In addition, Crim.R. 32(C) provides that "[a] judgment of conviction shall set forth the plea, the verdict or findings, and the sentence.
* * *" (Emphasis added.)
 {¶ 3} In the present case, no sentence has been imposed. Thus, there is no final appealable order and this court is without jurisdiction to consider this appeal at this time. Accordingly, this appeal is hereby, sua sponte, dismissed due to lack of a final appealable order.
 {¶ 4} Appeal dismissed.
Rice, J., O'Toole, J., concur.